Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      The amendment filed on 01/26/2021 is entered.
Status of Claims
Claims 58-65, 67-70 and 73 have been amended.
Claims 71-72 are canceled.
Claims 58-70 and 73 are pending.
In view of amendment to the claims, the written description rejection of record of claims 58 
          and 60-65 is withdrawn. The objection to claim 58 is withdrawn as the claim has been amended.
     The Petition filed on January 26, 2021 by Applicant for review of the Requirement for Restriction of June 23, 2020 under 37 CFR § 1.144 is GRANTED. As a result of the decision in Applicant’s petition of January 26, 2021, the Requirement for Restriction between Groups 3, 6, and 9, as set forth on June 23, 2020, is withdrawn. 
    The examiner has rejoined claims 58-70 and 73, insofar as they are drawn to SEQ ID NO: 5 and SEQ ID NO: 6. However, Claims 58-70 and 73 are objected as they recite non-elected groups of inventions 1-2, 4-5 and 7-8.  Claims 58-70 and 73 will be allowable if rewritten insofar as they are drawn to Groups 3, 6, and 9 (Interview summary 02/18/2021).
Conclusion
7.	No claims are allowed.
Correspondence 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)